SUPREME COURT OF MISSOURI
                                       en banc

JEFFERSON COUNTY 9-1-1 DISPATCH, )                Opinion issued April 26, 2022
                                 )
                    Respondent,  )
                                 )
v.                               )                No. SC98904
                                 )
JOSEPH G. PLAGGENBERG, ACTING )
DIRECTOR OF THE MISSOURI         )
DEPARTMENT OF REVENUE,           )
                                 )
                    Appellant.   )


          APPEAL FROM THE CIRCUIT COURT OF COLE COUNTY
                   The Honorable Patricia S. Joyce, Judge

       Respondent, Jefferson County 9-1-1 Dispatch (the “Dispatch”), filed an action

seeking a declaratory judgment, a writ of mandamus, and injunctive relief preventing

Appellant, the Director of the Department of Revenue (“DOR”), from enforcing section

190.327.5. 1 The Dispatch argued it was entitled to such relief because section 190.327.5

violates three different provisions of the Missouri Constitution but only sought – and the

circuit court only granted – summary judgment on one of those claims. The other two

claims were not denied or dismissed. They remain pending. DOR appeals.


1
  All statutory references are to RSMo Supp. 2019 except for references to section
512.020, which are to RSMo 2016.
         The circuit court’s judgment is not a “final judgment” for purposes of section

512.020(5). It is not a “final judgment” in the sense that it does not dispose of all (or at

least the last) claims in the lawsuit, and it was not eligible to be certified as “final” under

Rule 74.01(b) because it did not resolve all of the claims by or against at least one of the

parties, nor did it resolve one or more claims that are sufficiently distinct from those that

remain pending. Wilson v. City of St. Louis, 600 S.W.3d 763, 765 (Mo. banc 2020).

Finally, even if the judgment were eligible to be certified under Rule 74.01(b), neither

party sought such certification and the circuit court did not certify the judgment or make

the requisite finding “that there is no just cause for delay.” Rule 74.01(b). Accordingly,

this Court must dismiss DOR’s appeal for want of jurisdiction.

                                         Background

         In April 2009, Jefferson County voters voted to replace an existing emergency

telephone tax with a sales tax of one-half of one percent for 10 years for the purpose of

providing emergency services, including central dispatching for fire protection, law

enforcement, and ambulance services. Ten years later, the voters approved continuing

the one-half of one percent sales tax for emergency services.

         On July 19, 2019, the Governor signed Senate Bill No. 291 (“SB 291”) into law.

SB 291 amended section 190.327 by adding a new subsection. This new subsection

reads:

         An emergency services board originally organized under section 190.325
         operating within a county with a charter form of government and with more
         than two hundred thousand but fewer than three hundred fifty thousand
         inhabitants shall not have a sales tax for emergency services or for
         providing central dispatching for emergency services greater than one-


                                               2
       quarter of one percent. If on July 9, 2019, such tax is greater than one-
       quarter of one percent, the board shall lower the tax rate.

§ 190.327.5.

       On August 1, 2019, DOR notified the Dispatch of its intent to decrease the

existing one-half of one percent sales tax to one-fourth of one percent beginning

October 1, 2019. In response, the Dispatch filed the present action. The Dispatch

arranged its petition in four “counts.” The first sought a declaratory judgment that

section 190.327.5 is unconstitutional because it violates either article III, section 40 or

article III, section 42 of the Missouri Constitution pertaining to local or special laws. The

second sought a declaration that section 190.327.5 is unconstitutional because it violates

article I, section 13, which prohibits laws retrospective in operation. In Count III, the

Dispatch requested a writ of mandamus compelling DOR not to follow the

unconstitutional statute and, instead, to continue to collect the one-half of one percent

emergency services sales tax and pay it to the Dispatch. In Count IV, the Dispatch

requested a preliminary and permanent injunction compelling DOR to continue to collect

the one-half of one percent emergency services sales tax and pay it to the Dispatch for the

same reason.

       On July 31, 2020, the Dispatch moved for summary judgment only with respect to

its claim that section 190.327.5 violated article III, section 42, which imposes unique

notice and publication requirements prior to the legislature passing any local or special

law that is not otherwise prohibited by article III, section 40. DOR responded and filed a

cross-motion for summary judgment. On November 30, 2020, the circuit court overruled



                                              3
DOR’s motion, sustained the Dispatch’s motion, and entered judgment for the Dispatch

on its claim pertaining to article III, section 42. This judgment did not resolve the

Dispatch’s other claims, nor did the Dispatch dismiss them. They remain pending.

                                          Analysis

       Before addressing the merits of this appeal, “this Court has a duty to determine

whether it has jurisdiction.” Wilson, 600 S.W.3d at 765. “The right to appeal is purely

statutory, and where a statute does not give a right to appeal, no right exists.” Id. at 767

(quotation marks omitted). The only statute even potentially applicable to this case is

section 512.020(5), which provides that a “final judgment” is appealable. The judgment

in this case is not a “final judgment” for purposes of this statute.

       A judgment is a “final judgment” for purposes of section 512.020(5) if it disposes

of all claims (or the last pending claim) in a lawsuit. Wilson, 600 S.W.3d at 771. A

judgment that is not a “final judgment” in this traditional sense can still be a “final

judgment” for purposes of section 512.020(5) if it is eligible to be – and actually is –

certified as such by the circuit court under Rule 74.01(b). Id. Neither party contends this

judgment was (or even could have been) certified as a “final judgment” under Rule

74.01(b), and rightly so. This judgment was not eligible to be certified under Rule

74.01(b) and the circuit court did not certify it or make the predicate finding that there

was no just reason for delay. Accordingly, the analysis in this case turns entirely on

whether the judgment disposes of all claims by and against all parties in this suit. Plainly,

it does not.




                                               4
        The circuit court’s order in this case is a judgment because it met the form

requirements in Rule 74.01(a) and it fully resolves the Dispatch’s claim that section

190.327.5 violates article III, section 42 of the Missouri Constitution. 2 But it is not a

“final judgment” for purposes of section 512.020(5) because that is the only one of the

Dispatch’s three claims that it resolves. The Dispatch’s claim that section 190.327.5

violates the complete prohibition for certain types of local or special laws found in article

III, section 40, as well as its claim that this statute violates the prohibition against laws

that are retrospective in their operation found in article I, section 13, remained (and still

remain) pending.

        “[I]n determining whether an action presents more than one claim for relief, the

focus is on the number of legal rights asserted in the action.” Comm. for Educ. Equal. v.

State, 878 S.W.2d 446, 451 (Mo. banc 1994) (“CEE”). If a petition “seeks to enforce

only one legal right, it states a single claim, regardless of the fact that it seeks multiple

remedies.” Id. Here, the Dispatch’s petition sought to enforce at least three legal rights:

(a) the constitutional prohibition against certain local or special laws under article III,

section 40; (b) the constitutional requirement that local or special laws that are not

prohibited outright by article III, section 40 nevertheless cannot be passed without prior

notice by publication as set forth in article III, section 42; and (c) the constitutional


2
    The substantive definition of judgment is “a legally enforceable judicial order that fully
resolves at least one claim in a lawsuit and establishes all the rights and liabilities of the
parties with respect to that claim.” State ex rel. Henderson v. Asel, 566 S.W.3d 596, 598
(Mo. banc 2019). As a matter of form, such an order must be in writing, signed by the
judge, and denominated a “judgment” or “decree” to be considered a judgment. Rule
74.01(a).

                                               5
prohibition against the enactment of statutes that are retrospective in their operation

found in article I, section 13. The Dispatch’s prayers for declaratory judgment,

mandamus, and/or an injunction are merely the remedies the Dispatch seeks should it

prevail in its efforts to enforce one or more of these three legal rights.

       The parties argue that, because the Dispatch sought the same remedies for each of

these three plainly different claims, a judgment granting that relief with respect to one

claim necessarily disposes of all the other claims and, therefore, is a “final judgment” for

purposes of section 512.020(5). Such reasoning might have led the Dispatch to dismiss

its remaining claims or to ask the circuit court to deny them on the ground that they were

moot. But the Dispatch was under no obligation to do either and plainly did not do so.

       The parties point to language in the judgment stating it was “a final judgment that

resolves all issues as to all parties.” But this does not make it so. The Dispatch’s motion

did not seek judgment on all of its claims, and nothing in the judgment suggests the

circuit court intended to resolve the remaining claims on their merits or deny them as

moot in light of the resolution of the Dispatch’s claim under article III, section 42.

Instead, the Dispatch’s remaining unresolved claims are just that: unresolved and still

pending in the circuit court. The parties conceded at oral argument that, if this Court

were to determine the circuit court erred with respect to the Dispatch’s claim under article

III, section 42, they would return to the circuit court to take up the Dispatch’s remaining

claims. Presumably, once another of those claims is resolved, the aggrieved party would

appeal, and so on and so on virtually assuring multiple, seriatim appeals. This is the very

antithesis of the “final judgment” that is appealable under section 512.020(5).


                                               6
       The parties cite Ndegwa v. KSSO, LLC, 371 S.W.3d 798, 801 (Mo. banc 2012), 3

for the proposition that any judgment is appealable under section 512.020(5) as a “final

judgment” if it resolves “all issues in a case, leaving nothing for future determination.”

Where the parties fail, however, is in explaining how a judgment sustaining the

Dispatch’s motion for summary judgment that was based on only one of the Dispatch’s

three claims resolves “all issues” in the case and leaves “nothing” to be determined in the

future. Plainly, it does not resolve whether section 190.327.5 violated the prohibition

against certain types of local and special laws found in article III, section 40. Nor does it

resolve whether this statute violates the prohibition against laws retrospective in their

application found in article I, section 13. The Dispatch’s petition unmistakably asserts

these claims and, just as plainly, neither claim is referenced – let alone resolved – in the

circuit court’s judgment. 4



3
   The parties also cite to CEE, arguing the flaw in that case, i.e., that the order resolved
only some of the remedies sought with respect to a claim but failed to resolve the request
for other remedies on the same claim, is not present here because the circuit court’s
judgment addressed all of the remedies the Dispatch sought with respect to its claim
under article III, section 42 and left nothing for the Dispatch to gain as a practical matter
by pursuing its remaining claims. That the Dispatch may have lost its motivation to
pursue its remaining claims does not mean that those claims were resolved by the circuit
court’s judgment or that they are not still pending – unresolved – in the circuit court.
4
   In Boley v. Knowles, 905 S.W.2d 86, 88 (Mo. banc 1995) (footnote omitted), this
Court stated, “if the order disposed of one ‘claim for relief,’ the order is a final judgment
and this Court has jurisdiction.” Bolely refers only to judgments certified as “final” under
Rule 74.01(b) and, in that context, it is a correct statement. Unfortunately, this context
was lost when, in State ex rel. Hilburn v. Staeden, 62 S.W.3d 58, 61 (Mo. banc 2001),
this quotation was used to support the suggestion that “the fact that the [circuit] court has
determined that all relief requested can be granted on the basis of one of those [two]
grounds for relief is sufficient to dispose of both counts for purposes of a final judgment.”
Neither party cites Hilburn nor this odd statement as support for their position. This was

                                              7
       In the end, the parties’ arguments have the air of pleas to equity or judicial

economy. The Court understands the parties believe it would be easier and more efficient

to allow the circuit court to address the Dispatch’s petition one claim at a time, with this

Court reviewing the resolution of each claim one by one. But this Court does not decide

what can and cannot be appealed. The legislature does, and, in this case, the Court is

bound by the language of section 512.020(5) and the interpretation already given to the

phrase “final judgment” found in that statute. This judgment does not comply; therefore,

DOR has no right to appeal it, and this Court has no jurisdiction to hear such an appeal.

                                        Conclusion

       For the reasons set forth above, this appeal is dismissed.



                                                        ___________________________
                                                        Paul C. Wilson, Chief Justice


Russell, Powell, Fischer and Ransom, JJ., concur;
Breckenridge, J., dissents in separate opinion filed;
Draper, J., concurs in opinion of Breckenridge, J.




proper because the holding of Hilburn was that there was no appealable judgment and,
therefore, the statement is dicta. Nevertheless, it also is plainly incorrect as explained
herein and should not be followed or relied upon in the future.

                                              8
             SUPREME COURT OF MISSOURI
                                         en banc
JEFFERSON COUNTY 9-1-1 DISPATCH, )
                                 )
                    Respondent,  )
                                 )
v.                               )                         No. SC98904
                                 )
JOSEPH G. PLAGGENBERG, ACTING )
DIRECTOR OF THE MISSOURI         )
DEPARTMENT OF REVENUE,           )
                                 )
                    Appellant.   )

                                  DISSENTING OPINION

       I respectfully dissent. Applying this Court’s controlling precedent, the circuit

court’s judgment is final because it disposed of all issues and left nothing for future

determination when it granted all the relief requested in Jefferson County 9-1-1 Dispatch’s

petition. Even though the circuit court’s judgment did not expressly rule on all counts, its

ruling on count I necessarily disposed of all issues. The circuit court recognized this and

expressly stated the judgment resolved all issues as to all parties. This Court has often held

a circuit court judgment that grants all the relief sought in a petition effectively disposes of

any remaining alternative theories of recovery and is final for appeal. Accordingly, the

circuit court’s judgment should be held to be a final, appealable judgment so the Court has

jurisdiction over the appeal under section 512.020(5), RSMo 2016, and should decide the
appeal on its merits. The principal opinion’s finding that there is not a final judgment and

its remand for the circuit court to enter an amended judgment expressly dismissing the

other claims as moot will unnecessarily cause the parties and their attorneys to expend time,

effort, and resources and will waste judicial resources.

       On appeal, the director of the department of revenue claims the circuit court erred

in declaring section 190.327.5 – which capped at one-quarter of one percent the sales tax

the Dispatch could levy to provide central dispatching for emergency services –

constitutionally invalid and ordering injunctive relief because section 190.327.5 is not a

special law in that it is supported by a rational basis. The director is incorrect. Section

190.327.5 is a special law because no rational basis supports the classification of

emergency services boards in section 190.327.5 to exclude those not within charter

counties having between 200,000 and 350,000 inhabitants. Because section 190.327.5 is a

special law, it was required to comply with the notice and publication requirements of

article III, section 42 of the Missouri Constitution before it was enacted. No notice of the

law was published in Jefferson County, nor was notice recited in the act, so section

190.327.5 is constitutionally invalid. I would hold the circuit court’s judgment is final and

should be affirmed.

                                       Background

       The Dispatch is an emergency services board originally organized under section

190.325, RSMo, to provide central dispatching of emergency services to approximately

220,000 residential and commercial inhabitants within a defined area of Jefferson County.

The Dispatch was originally funded by an emergency telephone tax but, in 2009, voters

                                             2
within the Dispatch’s service area voted to replace the emergency telephone tax with an

emergency services sales tax of one-half of one percent for 10 years, as authorized by

section 190.335, RSMo Supp. 2008. In April 2019, the residents voted to rescind the sunset

provision and continue the emergency services sales tax at one-half of one percent. Soon

afterward, in July 2019, the legislature amended section 190.327 to add subsection 5, which

reads:

         An emergency services board originally organized under section 190.325
         operating within a county with a charter form of government and with more
         than two hundred thousand but fewer than three hundred fifty thousand
         inhabitants shall not have a sales tax for emergency services or for providing
         central dispatching for emergency services greater than one-quarter of one
         percent. If on July 9, 2019, such tax is greater than one-quarter of one
         percent, the board shall lower the tax rate.

Section 190.327.5. 1     The Dispatch is the only emergency services board originally

organized under section 190.325 within a charter county that has between 200,000 and

350,000 inhabitants. In August 2019, citing the enactment of section 190.327.5, the

director notified the Dispatch of his intent to decrease the existing one-half of one percent

emergency services sales tax to one-fourth of one percent.

         The Dispatch filed a petition seeking a judgment declaring section 190.327.5

constitutionally invalid so the director would be required to continue to collect the full one-

half percent emergency services sales tax and to pay the revenues to the Dispatch. That

claim was set forth in four counts, which were pleaded as follows:




1
  All statutory citations to section 190.327.5 are to RSMo Supp. 2019, unless otherwise
specified.

                                               3
       1)    Count I sought a judgment declaring section 190.327.5 violates article III,

       section 40 of the Missouri Constitution, which prohibits the passage of certain local

       and special laws and article III, section 42 of the Missouri Constitution, which

       prohibits the passage of local or special laws without meeting the notice and

       publication requirements set forth therein and ordering the director to continue to

       collect the full tax and to pay the revenues to the Dispatch;

       2)    Count II incorporated all prior paragraphs of the petition and sought a

       judgment declaring section 190.327.5 violates article I, section 13 of the Missouri

       Constitution, which prohibits retrospective laws, and ordering the director to

       continue to collect the full tax and to pay the revenues to the Dispatch;

      3)     Count III incorporated all prior allegations and sought a writ of mandamus

      compelling the director to continue to collect the full tax and to pay the revenues to

      the Dispatch; and

      4)     Count IV incorporated all prior paragraphs of the petition and sought an

      injunction to compel the director to continue to collect the full tax and to pay the

      revenues to the Dispatch.

The Dispatch filed a motion for summary judgment on the theory pleaded in count I that

section 190.327.5 is a special law that violated article III, section 42 of the Missouri

Constitution because it was enacted without notice and publication. The director filed a

cross-motion for summary judgment on the same count, contending section 190.327.5 is

not a special law. Thereafter, the circuit court sustained the Dispatch’s motion, overruled

the director’s cross-motion, and entered a judgment granting the following relief:

                                            4
       The Director of Revenue shall continue collecting the full one-half percent
       (1/2%) emergency services tax on sales within Jefferson County 9-1-1’s
       boundaries and to pay such tax revenues to Jefferson County 9-1-1. . . . This
       is a final judgment that resolves all issues as to all parties.

The director appealed, invoking this Court’s jurisdiction under article V, section 3 of the

Missouri Constitution.

                                       A. Final Judgment

       This Court has a duty to examine its jurisdiction sua sponte. Meadowfresh Sols.

USA, LLC v. Maple Grave Farms, LLC, 578 S.W.3d 758, 760 (Mo. banc 2019). 2 “The

right to appeal is purely statutory and, where a statute does not give a right to appeal, no

right exists.” First Nat’l Bank of Dieterich v. Pointe Royale Prop. Owners’ Ass’n, Inc.,

515 S.W.3d 219, 221 (Mo. banc 2017) (quoting Buemi v. Kerckhoff, 359 S.W.3d 16, 20

(Mo. banc 2011)). The statute governing the right of appeal in this case is section

512.020(5), RSMo 2016, which provides that an aggrieved party in any civil cause may

take an appeal from any final judgment in the case.

       For an order to qualify as a judgment, it must comply with the requirements of form

set out in Rule 74.01(a). It must be in writing, denominated “judgment,” and signed by the

judge. Rule 74.01(a); Butala v. Curators of Univ. of Mo., 620 S.W.3d 89, 93 (Mo. banc

2021). The circuit court’s judgment meets these form requirements.

       Substantively, there are two ways in which a judgment can be final. First, a

judgment is final if it “resolves all issues in a case, leaving nothing for future



2
  The Dispatch did not challenge this Court’s jurisdiction over the appeal but, following
inquiry into the matter at oral argument, the parties filed supplemental briefing on the issue.

                                              5
determination.” First Nat’l Bank of Dieterich, 515 S.W.3d at 221 (internal quotation marks

omitted). A judgment may also be final if it disposes of a judicial unit – i.e., it has fully

resolved a claim as against at least one party – and has been certified for appeal under Rule

74.01(b). Comm. for Educ. Equal. v. State, 878 S.W.2d 446, 450 (Mo. banc 1994). The

circuit court did not even purport to certify the judgment for appeal under Rule 74.01(b),

so such certification is not at issue in this case. Consequently, the question is whether the

circuit court’s judgment resolved all issues in the case and left nothing for future

determination.

       The Dispatch’s motion for summary judgment claimed section 190.327.5 is a

special law and it failed to comply with the notice and publication requirements of article

III, section 42. Accordingly, it can be presumed that, in sustaining the Dispatch’s motion,

the circuit court determined section 190.327.5 was, indeed, a special law that failed to

comply with article III, section 42’s notice and publication requirements. 3 Further, the

circuit court ordered the director to “continue collecting the full one-half percent (1/2%)

emergency services tax on sales within [the Dispatch’s] boundaries and to pay such tax

revenues to [the Dispatch].” The circuit court’s judgment, therefore, granted the Dispatch

all the relief it requested – section 190.327.5 was held constitutionally invalid and the

director was ordered to collect the full one-half of one percent emergency services sales

tax approved by the voters and to pay the revenues to the Dispatch.


3
  When a circuit court does not state the basis for its decision to sustain a motion for
summary judgment, the “court is presumed to base its decision on the grounds specified in
the motion.” Grisamore v. State Farm Mut. Auto. Ins. Co., 306 S.W.3d 570, 573 (Mo.
App. 2010).

                                             6
       Once the circuit court entered its judgment on count I declaring the statute

constitutionally invalid and upholding the Dispatch’s legal right to receipt of the one-half

of one percent sales tax, there was nothing left for future determination. Although the

circuit court did not expressly dispose of the Dispatch’s other legal theories pleaded in

support of the same relief, adjudication of the Dispatch’s alternative theories would have

no further effect on the controversy and, consequently, no further relief could be granted.

See Drury v. City of Cape Girardeau, 66 S.W.3d 733, 735 & n.2 (Mo. banc 2002). “A

cause of action is moot when the question presented for decision seeks a judgment upon

some matter which, if the judgment was rendered, would not have any practical effect upon

any then existing controversy.” Cent. Trust & Inv. Co. v. Signalpoint Asset Mgmt., LLC,

422 S.W.3d 312, 324 (Mo. banc 2014) (alteration and internal quotation marks omitted);

see also Preisler v. Doherty, 265 S.W.2d 404, 407 (Mo. banc 1954) (holding a “question”

is moot when a decision would not have any practical effect on an existing controversy).

The circuit court’s determination that the statute is constitutionally invalid under article III,

section 42 makes it unnecessary for the circuit court to decide whether the statute is also

invalid under other provisions of the Missouri Constitution. Its decision on count I

rendered the remaining counts moot.

       It does not matter that, as the principal opinion notes, the Dispatch sought summary

judgment only in relation to its challenge to section 190.327.5’s validity under article III,

section 42 of the Missouri Constitution and not on its other theories. In Skatoff v. Alfend,

411 S.W.2d 169, 171 (Mo. 1966), the plaintiff filed suit seeking to set aside the transfer of

real estate to two individual defendants. Because the properties had been damaged by fire,

                                               7
the plaintiff also named as defendants the insurance companies that insured the subject

property and sought to have them pay the amount of their liability into the court registry.

Id. at 172. The individual defendants filed a motion to dismiss the plaintiff’s petition,

which the circuit court sustained. Id. In its judgment sustaining the motion, however, the

circuit court did not expressly dismiss the plaintiff’s petition as to the insurance companies.

Id. at 173. Nonetheless, this Court held the circuit court’s judgment “in effect operated as

a dismissal of the claim against the insurance companies” and was final because the relief

sought against the insurance companies was “merely ancillary to that sought in connection

with the allegedly fraudulent transfer of the insured property.” Id. In so holding, the Court

stated: “If the finding and judgment on the other issues in the case necessarily excludes

and effectively disposes of the issue which is not specifically adjudged, then the judgment

is final and appealable.” Id. (alteration and internal quotation marks omitted). Skatoff

demonstrates a circuit court’s judgment expressly disposing of an issue raised in a

dispositive motion may also dispose of issues not raised in the motion when the court’s

finding and judgment necessarily disposes of those unraised issues.

       Consistent with Skatoff, this Court’s precedent recognizes a circuit court is not

required to rule expressly on alternative grounds for relief when its ruling on one ground

has granted all relief requested. See Bone, 404 S.W.3d at 888 n.5 (“While the trial court

did not make findings or conclusions on these arguments, this Court has subject matter

jurisdiction because all requested relief was granted and the trial court’s judgment was final

for purposes of appeal.”); Wells Fargo Bank, N.A., 392 S.W.3d at 452 (finding, although

“nothing in the circuit court’s May 2012 judgment explicitly resolved” the defendants’

                                              8
affirmative defenses and counterclaims, it was “clear that both parties and the court

proceeded throughout the trial de novo as though” they were resolved, so the judgment

implicitly disposed of the issues); Drury, 66 S.W.3d at 735 n.2 (“When a trial court fully

grants the relief requested in a claim, that claim is fully disposed of for final judgment

purposes, regardless of whether the court rules on all alternative arguments supporting that

relief.”); State ex rel. Hilburn v. Staeden, 62 S.W.3d 58, 61 (Mo. banc 2001); Skatoff,

411 S.W.2d at 173. 4

       Rather than following this precedent, the principal opinion focuses on the

proposition’s recitation in Hilburn. In that case, the circuit court granted summary

judgment on one of 14 different grounds for relief raised in count I of the petition.

62 S.W.3d at 59-60. On appeal, the respondent argued the order could not be a final

judgment because it “disposed of only one or two of the ‘claims’ set out in count I” and

failed to grant or deny the prayer for a permanent injunction. Id. at 60. The Court held the

order was not final because it was not denominated a judgment. Id. at 61. Nonetheless,

the Court went on to opine nothing prevented the court from issuing the judgment on the

grounds stated because all the relief prayed for would be granted and “the injunctive relief

prayed for in count II, if not superfluous and moot, would necessarily follow.” Id. The



4
 Among the court of appeals cases also applying this principle are: Jefferson v. American
Finance Group, Inc., 163 S.W.3d 485, 487 n.2 (Mo. App. 2005); Causey v. Medical Life
Insurance Co., 21 S.W.3d 24, 25 n.2 (Mo. App. 2000); Clayton Brokerage Co. of St. Louis,
Inc. v. Raleigh, 679 S.W.2d 376, 378 (Mo App. 1984); and McDonough v. Liberty Mutual
Insurance Co., 921 S.W.2d 90, 95 (Mo App. 1996), overruled on other grounds by
Farmland Industries, Inc. v. Republic Insurance Co., 941 S.W.2d 505, 509 (Mo. banc
1997).

                                             9
Court then addressed the parties’ confusion “that no final judgment can be entered without

a resolution of all the other ‘claims’ presented in count I,” stating:

       Although there are indeed several alternative claims or grounds for relief in
       count I that have not been addressed, the fact that the court has determined
       that all relief requested can be granted on the basis of one of those grounds
       for relief is sufficient to dispose of both counts for purposes of a final
       judgment.

Id.

       Rather than acknowledging and following this precedent, the principal opinion

dismisses this as an “odd statement” in dictum. Although the principal opinion is correct

the statement in Hilburn is dictum, the principle in Hilburn is consistent with this Court’s

precedent and should not be ignored. 5 The circuit court’s judgment granted all relief

requested, and the other theories of recovery in the Dispatch’s petition are, therefore, moot.

The circuit court’s judgment disposed of all issues and left nothing for future

determination. Indeed, the circuit court and the parties understood the judgment resolved

all issues. Both parties filed briefing in this Court concluding the same, and the circuit

court’s judgment expressly states: “This is a final judgment that resolves all issues as to

all parties.”




5
  If the Court intends to overrule its long-established precedent, it should undertake to do
so directly and openly. Doing otherwise sows confusion and violates this Court’s
presumption against sub silentio abrogation of its precedent. State v. Honeycutt, 421
S.W.3d 410, 422 (Mo. banc 2013). Because the principal opinion characterizes the
statement in Hilburn as “odd” dictum, its overruling of that statement may not be
recognized as overruling the multiple cases from this Court and the court of appeals, cited
above, holding that a circuit court is not required to rule expressly on alternative grounds
for relief when its ruling on one ground has granted all relief requested.

                                              10
       The principal opinion’s refusal to allow the implicit disposition of alternative

theories results in an entirely unnecessary remand. Under the principal opinion’s decision,

the case will be remanded to the circuit court for the circuit court to add a sentence to its

judgment expressly doing what it – and the parties – understood the circuit court had

already done implicitly, i.e., dismissing the Dispatch’s remaining theories as moot. The

director will then have to initiate a second appeal, and the parties will go through the costly

process of doing all of this over again when nothing substantive has changed.

       Clearly, allowing the circuit court to dispose of alternative theories by necessary

implication from its dispositive ruling on one of several alternative grounds does not create

a risk of piecemeal appeals. The prospect of piecemeal appeals has nothing to do with the

implicit or explicit disposition of alternative grounds. Rather, the risk of multiple appeals

arises when a party pleads alternative theories of recovery. Whether alternative theories

are resolved expressly or by necessary implication when the circuit court grants all relief

on a different theory, the counts rendered moot by the circuit court’s judgment would no

longer be moot after a reversal on appeal. Robertson v. Police & Firemen’s Pension Plan

of City of Joplin, 442 S.W.3d 60, 71 n.12 (Mo. App. 2014). Permitting implicit disposition

of alternative theories does not present any greater risk of inefficiency or multiple appeals

than not. To the contrary, refusing to allow implicit disposition of alternative theories

practically guarantees the case will be heard in this Court at least twice at great cost to the

parties and judicial economy.

       Having granted the Dispatch all the relief it requested and rendered moot the

Dispatch’s other legal theories, the judgment resolved all issues in the case, either expressly

                                              11
or implicitly, and left nothing for future determination. Because it resolved all issues in

the case, the judgment is final for purposes of section 512.020(5), RSMo 2016. Gibson v.

Brewer, 952 S.W.2d 239, 244 (Mo. banc 1997).

                                        B. One Claim

       Rather than applying controlling law to find the judgment is final because it

disposed of all issues, the principal opinion gratuitously undertakes to consider whether

the judgment was a final judgment that could be certified under Rule 74.01(b). A judgment

that does not dispose of all issues may nevertheless be final and certified for appeal under

Rule 74.01(b) if it either: (1) disposes of all claims by or against at least one party, or

(2) disposes of a distinct judicial unit. Wilson v. City of St. Louis, 600 S.W.3d 763,

769-70 (Mo. banc 2020) (citing Gibson, 952 S.W.2d at 244-45).

       Here, it can easily be determined from the face of the judgment that the circuit court

did not certify the judgment for appeal under Rule 74.01(b). The principal opinion

recognizes this fact, stating: “The circuit court did not certify it or make the predicate

finding that justice required such certification.” Having determined the circuit court did

not certify the judgment for appeal under Rule 74.01(b), there is no reason for the principal

opinion to go any further. Nevertheless, the principal opinion expressly opines about

whether the judgment could be certified for appeal under Rule 74.01(b): “This judgment

was not eligible to be certified under Rule 74.01(b).” No determination about eligibility is

required; the principal opinion’s analysis can end with its determination that the circuit

court did not certify the judgment for appeal under Rule 74.01(b).



                                             12
       This is important because, in a seemingly innocuous discussion, the principal

opinion changes established law when it gratuitously opines about the number of claims

presented in the petition:

       The circuit court’s order in this case is a judgment because it met the form
       requirements in Rule 74.01(a) and it fully resolves the Dispatch’s claim that
       section 190.327.5 violates article III, section 42, of the Missouri
       Constitution.2

       [Footnote 2 states: The substantive definition of judgment is “a legally
       enforceable judicial order that fully resolves at least one claim in a lawsuit
       and establishes all the rights and liabilities of the parties with respect to that
       claim.” State ex rel. Henderson v. Asel, 566 S.W.3d 596, 598 (Mo. banc
       2019). As a matter of form, such an order must be in writing, signed by the
       judge, and denominated a “judgment” or “decree” to be considered a
       judgment. Rule 74.01(a).]

       But it is not a “final judgment” for purposes of section 512.020(5) because
       that is the only one of the Dispatch’s three claims that it resolves. The
       Dispatch’s claim that section 190.327.5 violates the complete prohibition for
       certain types of local or special laws found in article III, section 40, as well
       as its claim that this statute violates the prohibition against laws that are
       retrospective in their operation found in article I, section 13, remained (and
       still remain) pending.

       “[I]n determining whether an action presents more than one claim for relief,
       the focus is on the number of legal rights asserted in the action.” Comm. for
       Educ. Equal. v. State, 878 S.W.2d 446, 451 (Mo. banc 1994) (“CEE”). If a
       petition “seeks to enforce only one legal right, it states a single claim,
       regardless of the fact that it seeks multiple remedies.” Id. Here, the
       Dispatch’s petition sought to enforce at least three legal rights: (a) the
       constitutional prohibition against certain local or special laws under article
       III, section 40; (b) the constitutional requirement that local or special laws
       that are not prohibited outright by article III, section 40 nevertheless cannot
       be passed without prior notice by publication as set forth in article III, section
       42; and (c) the constitutional prohibition against the enactment of statutes
       that are retrospective in their operation found in article I, section 13. The
       Dispatch’s prayers for declaratory judgment, mandamus, and/or an
       injunction are merely the remedies the Dispatch seeks should it prevail in its
       efforts to enforce one or more of these three legal rights.


                                              13
       Superficially, the principal opinion’s discussion of the number of claims in the

petition may appear innocuous, but it has far-reaching ramifications. In these paragraphs,

the principal opinion utilizes a general definition of “claim,” when “claim” is a legal term

of art referring to the judicial unit for appeal. Nowhere in the discussion does the principal

opinion acknowledge its deviation from the Court’s settled precedents, provide analysis to

support such deviation, or consider the impact of its mistaken usage of “claim.” Further,

its unacknowledged deviation from controlling law and mistaken usage of a general or lay

meaning of “claim” is at odds with other legal doctrines that have historically utilized the

same definition used in the final judgment analysis.

       The word “claim” has two meanings. The principal opinion uses its lay meaning:

“what is otherwise called a cause of action or theory of recovery.” Butala, 620 S.W.3d at

93 n.4. This is its most general meaning and is broad enough to refer to any legal issue

presented for determination, including “some of several issues arising out of the same

transaction or occurrence,” legal issues, remedies, or legal theories.          See Gibson,

952 S.W.2d at 244; Comm. for Educ. Equal., 878 S.W.2d at 450-51. As a legal term of art,

however, “claim” refers to “the bundle of legal theories or causes of action that may be

asserted as against one party arising from a particular set of facts,” Butala, 620 S.W.3d at

93 n.4, i.e., a judicial unit, Gibson, 952 S.W.2d at 244.

       Under controlling law, “claim” as a legal term of art is the appropriate definition to

use when determining whether a judgment is final for purposes of appeal. Gibson,

952 S.W.2d at 244; Comm. for Educ. Equal., 878 S.W.2d at 451. In Gibson, the Court

held, “The required ‘judicial unit for appeal’ has a settled meaning: ‘the final judgment on

                                             14
a claim . . . .’” Id. at 244 (emphasis added) (quoting State ex rel. State Highway. Comm’n

v. Smith, 303 S.W.2d 120, 123 (Mo. 1957)). “Rule 74.01(b) permits a trial court to

designate as final a judgment as to one or more claims but fewer than all claims. Thus, the

minimum unit of disposition is at least one claim.” Comm. for Educ. Equal., 878 S.W.2d

at 450 (emphasis added) (internal quotation marks omitted). Said another way, Rule

74.01(b) “conditioned the exercise of discretion by the trial court on the existence of a

judgment that disposed of at least one claim as to one party.” Id. at 451 (emphasis added).

       Committee for Educational Equality undertook a lengthy analysis to establish the

meaning of “claim” as a legal term of art. The Court held:

       If a complaint seeks to enforce only one legal right, it states a single claim,
       regardless of the fact that it seeks multiple remedies. A further refinement
       of what is meant by “one claim” is that a claim is the aggregate of operative
       facts which give rise to a right enforceable in the courts. Worded somewhat
       differently, claims are considered separate if they require proof of different
       facts and the application of distinguishable law, subject to the limitation that
       severing the claims does not run afoul of the doctrine forbidding the splitting
       of a cause of action.

Id. (emphasis added) (citations and internal quotation marks omitted). It is easy to

understand how a cursory reading of Committee for Educational Equality could lead to the

mistake manifested in the principal opinion’s determination that the Dispatch’s petition

asserts three claims. After all, for the Dispatch to prevail under its theories that section

190.327.5 violates article III, section 40; article III, section 42; or article I, section 13, each

theory would require subtly different evidentiary facts and the application of different law. 6


6
  Contributing even more to the confusion surrounding the meaning of “one claim” is the
fact this Court has used both meanings of “claim” in a single decision determining whether


                                                15
But “separate legal theories are not to be considered as separate claims, even if the several

legal theories depend on different shadings of the facts, or would emphasize different

elements of the facts, or would call for different measures of liability or different kinds of

relief.” King Gen. Contractors, Inc. v. Reorganized Church of Jesus Christ of Latter Day

Saints, 821 S.W.2d 495, 501 (Mo. banc 1991). As subsequent decisions make clear, one

claim encompasses the enforcement of all legal rights arising from the same transaction or

occurrence. Gibson, 952 S.W.2d at 244.

       Claims cannot be considered separate if doing so would split a cause of action. 7

Comm. for Educ. Equal., 878 S.W.2d at 451. This Court has stated the doctrine prohibiting

splitting a cause of action as follows:

       A cause of action which is single may not be split and filed or tried piecemeal,
       the penalty for which is that an adjudication on the merits in the first suit is
       a bar to a second suit. In general, the test for determining whether a cause of
       action is single and cannot be split is: 1) whether separate actions brought
       arise out of the same act, contract or transaction; 2) or whether the parties,
       subject matter and evidence necessary to sustain the claim are the same in
       both actions. The word “transaction” has a broad meaning. It has been

there was a final judgment. In Gibson, after deciding the circuit court’s order dismissing
fewer than all counts against one of the defendants was not a final judgment because the
counts were “differing legal theories or issues presented for recovery on the same claim,”
952 S.W.2d at 244 (emphasis added), the Court then referred to the various counts against
the defendant as “the claims” against him, id. at 245 (emphasis added).
7
  “Cause of action” has general and technical meanings that mirror the different meanings
of “claim.” In its general meaning, “cause of action” merely refers to a theory of recovery.
Cause of Action, BLACK’S LAW DICTIONARY (11th ed. 2019); cf. Butala, 620 S.W.3d at
93 n.4. As a term of art, however, it refers to “[a] group of operative facts giving rise to
one or more bases for suing; a factual situation that entitles one person to obtain a remedy
in court from another person.” Cause of Action, BLACK’S LAW DICTIONARY (11th ed.
2019); accord Chesterfield Vill., Inc. v. City of Chesterfield, 64 S.W.3d 315, 318 (Mo. banc
2002). As terms of art, “cause of action” and “claim” are “nearly the same.” Chesterfield
Vill., 64 S.W.3d at 318. “No practical difference is seen between the new ‘claim for relief’
and the old ‘cause of action.’” Gerber v. Schutte Inv. Co., 194 S.W.2d 25, 28 (Mo. 1946).

                                             16
       defined as the aggregate of all the circumstances which constitute the
       foundation for a claim. It also includes all of the facts and circumstances out
       of which an injury arose.

King Gen. Contractors, 821 S.W.2d at 501. The principal opinion’s definition of “one

claim” would run afoul of the doctrine forbidding splitting a claim because the

constitutional violations the Dispatch asserts in counts I and II all arise from the same set

of facts.

       That constitutional violations arising from the same set of facts are not separate

claims but rather aspects of one claim is clearly demonstrated in Chesterfield Village, Inc.

v. City of Chesterfield, 64 S.W.3d 315, 321 (Mo. banc 2002). There, the plaintiff prevailed

in an action against the defendant on the theory that the defendant violated the Fifth and

Fourteenth Amendments to the United States Constitution and article I, section 10 of the

Missouri Constitution. Id. at 317. Nonetheless, the plaintiff filed a second lawsuit seeking

damages asserting violations of, among other things, article I, sections 26 and 28 of the

Missouri Constitution, which had not been raised in the first action. Id. This Court held

both actions were based on the actions of the city in its 1994 zoning decision, id. at 320,

and:

       Any claim for damages that Chesterfield Village attempts to assert in this
       second action is part of the claim in the previous action against the city of
       Chesterfield for refusing to rezone the tract. The factual basis for asserting
       constitutional violations is the same in both actions. A somewhat altered
       legal theory, or even a new legal theory, does not support a new claim based
       on the same operative facts as the first claim. Chesterfield Village cannot
       split its claim.




                                             17
Id. at 321 (emphasis added). Merely asserting the violations of different constitutional

provisions, therefore, does not create separate claims even when the different provisions

would require different evidentiary details.

       Committee for Educational Equality’s holding that a “claim” encompasses all the

rights and remedies arising out of a single transaction or occurrence was made even clearer

in Gibson. There, the plaintiffs sued a priest and a Catholic diocese, “alleging nine counts:

battery, negligent hiring/ordination/retention, negligent failure to supervise, negligent

infliction of emotional distress, intentional infliction of emotional distress, breach of

fiduciary duty, conspiracy, agency liability, and independent negligence of the Diocese.”

952 S.W.2d at 243-44. The circuit court issued two judgments it determined were final

and appealable; one dismissed all counts against the Diocese, and the other dismissed all

counts against the priest except battery, negligent infliction of emotional distress, and

intentional infliction of emotional distress. Id. at 244. The question before the Court was

whether the judgment against the priest was final when it dismissed the counts alleging

“negligent hiring/ordination/retention,” negligent failure to supervise, breach of fiduciary

duty, conspiracy, and agency liability but left unresolved the counts alleging battery,

negligent infliction of emotional distress, and intentional infliction of emotional distress.

Id. In resolving that issue, the Court reiterated that a claim is defined in relation to the

transaction or occurrence at issue, stating:

       Although a circuit court may designate its judgment final as to particular
       claims, this designation is effective only when the order disposes of a distinct
       “judicial unit.” The required judicial unit for an appeal has a settled meaning:
       the final judgment on a claim, and not a ruling on some of several issues
       arising out of the same transaction or occurrence which does not dispose of

                                               18
       the claim. An order dismissing some of several alternative counts, each
       stating only one legal theory to recover damages for the same wrong, is not
       considered an appealable judgment while the other counts remain pending
       because the counts are concerned with a single fact situation. It is differing,
       separate, distinct transactions or occurrences that permit a separately
       appealable judgment, not differing legal theories or issues presented for
       recovery on the same claim.

Id. (emphasis added) (citations and internal quotation marks omitted). The Court then

dismissed the appeal against the priest because the remaining counts “clearly ar[o]se from

the same set of facts, and the same transactions and occurrences, as the counts supposedly

appealed” and, therefore, the judgment was not a final judgment on a claim, i.e., it did not

dispose of a distinct judicial unit. Id.

       In Gibson, as in prior cases, “claim” was used as a legal term of art meaning “distinct

judicial unit,” not “theory of recovery.” That is clear from the Gibson court’s application

of the principles it articulated. In holding that the circuit court’s order – which dismissed

fewer than all causes of action against the priest arising from one set of facts – had not

disposed of a distinct judicial unit, the Court in Gibson was holding the circuit court had

not resolved a single “claim” as against the priest.

       The Court’s analyses in Chesterfield Village and Gibson make unavoidably clear

that counts asserting different theories of recovery – including the violations of different

constitutional provisions – are only aspects of one claim when the theories arise out of the

same transaction or occurrence. Accordingly, whether an action presents multiple claims,

as that word is used in the context of final judgments, or only a single claim is not

determined simply by asking whether the counts relate to different constitutional provisions

or require proof of different evidentiary facts. Rather, consistent with the prohibition

                                             19
against splitting a cause of action, “[i]t is ‘differing,’ ‘separate,’ ‘distinct’ transactions or

occurrences” that divide theories and the assertions of multiple legal rights into separate

claims. Id.

          The Dispatch sets forth one claim in its four-count petition – that section 190.327.5

is constitutionally invalid so the director should be ordered to continue to collect and pay

over to the Dispatch the full one-half percent emergency services sales tax. Each count in

the petition is based on the same factual allegations. No count required the application of

different operative facts, and all counts sought the same relief. Therefore, the petition set

forth only one claim. What the principal opinion calls different “claims” are merely what

the Court in Gibson called “differing legal theories or issues presented for recovery on the

same claim.” Id.

          Acquiescing in the principal opinion’s failure to use “claim” as a legal term of art

has significant ramifications for other areas of law. It is evident from the role the doctrine

against splitting a cause of action plays in determining when a petition presents a single

claim or separate claims that the final-judgment analysis shares its common transaction-

or-occurrence-based meaning of “claim.” So applying the general, informal meaning of

“claim” in determining whether the Dispatch’s petition presents one or multiple claims will

have an impact on what “claim” means in the doctrine prohibiting splitting a cause of

action.

          Res judicata also shares a transaction-or-occurrence-based concept of claim.

Chesterfield Vill., 64 S.W.3d at 318.               Res judicata precludes relitigation of

a “claim” formerly made, and “claim” is defined for purposes of res judicata as “[t]he

                                               20
aggregate of operative facts giving rise to a right enforceable by a court.” Id. (alteration in

original). When a judgment is rendered in the plaintiff’s favor, the judgment extinguishes

the plaintiff’s claim, which includes “all rights of the plaintiff to remedies against the

defendant with respect to all or any party of the transaction, or series of connected

transactions, out of which the action arose.” King Gen. Contractors, Inc., 821 S.W.2d at

502 (quoting the Restatement (Second) of Judgments § 24 (1982)). Similarly, “[a] valid

and final personal judgment rendered in favor of the defendant bars another action by the

plaintiff on the same claim.” Restatement (Second) of Judgments § 19 (1982) (emphasis

added).

       This is not to say, however, that the principal opinion’s use of the general meaning

of “claim” has no appeal. The general meaning aligns with common informal usage, as

the word is often used to refer to mere theories of recovery. Nonetheless, given the serious

risk of disturbing other doctrines that have historically shared a common definition of

“claim” with that used to decide whether a judgment is final, the Court should decide

whether to use the general meaning of “claim” in determining whether there is a final

judgment only after fully weighing its benefits against its detriments. This is not the proper

case, where it is unnecessary to resolution of the issues and has not been briefed or argued.

And should the Court so decide, it should openly acknowledge it is adopting a definition

of “claim” at odds with the definition employed in Committee for Educational Equality

and Gibson.

       To summarize, in the context of final judgments, “claim” is a legal term of art that

means “the bundle of legal theories or causes of action that may be asserted as against one

                                              21
party arising from a particular set of facts.” Butala, 620 S.W.3d at 93 n.4. It encompasses

all the rights and remedies arising from the aggregate of operative facts from which the

action arises. See Comm. for Educ. Equal., 878 S.W.2d at 451. That meaning of “claim”

is shared by other foundational aspects of the law regarding the preclusive effect of

judgments, see, e.g., King Gen. Contractors, Inc., 821 S.W.2d at 502, and should be

preserved to continue the settled application of those doctrines. The principal opinion’s

application/substitution of the general meaning of “claim” – cause of action or theory of

recovery – in place of its meaning as a term of art – judicial unit of rights and remedies

arising from same transaction or occurrence – fails to follow the Court’s precedent and will

have unwanted effects in other areas of law.

       Whether there is a final judgment in this case, however, can be determined solely

by deciding whether the judgment disposed of all issues and left nothing for future

determination. The principal opinion concludes the judgment did not dispose of all issues

and was not certified under Rule 74.01(b). As a result, even if accepting the principal

opinion’s conclusions, it is unnecessary to analyze the number of claims set forth in the

petition or to analyze whether the judgment could have been certified under Rule 74.01(b).

But for the principal opinion’s unnecessary analysis of the number of claims presented in

the Dispatch’s petition, there would be no reason for the Court to decide in this case

whether to follow its precedent and use the meaning of “claim” as a legal term of art to be

synonymous with judicial unit or to depart from precedent and use the general meaning of

“claim.”



                                            22
       Rather than engaging in unnecessary analyses about the number of claims presented

in the petition and whether the judgment was eligible for certification under Rule 74.01(b),

the Court should adhere to its precedent. The judgment resolved all issues, either expressly

or implicitly, and left nothing for future determination. Therefore, the judgment is a final

judgment over which this Court has jurisdiction.

                        C. Section 190.327.5 Constitutionally Invalid

       Having determined the director appeals from a final judgment, the Court should

decide the case on its merits. The director claims the circuit court erred in granting

summary judgment in the Dispatch’s favor of because section 190.327.5 is not a special

law. In defense of the judgment, the Dispatch claims there is no rational basis for the

classifications in section 190.327.5, so it is a special law that was required, but failed, to

meet the notice and publication requirements of article III, section 42

       “A circuit court’s grant of summary judgment is subject to de novo review on

appeal.” Holmes v. Steelman, 624 S.W.3d 144, 148 (Mo. banc 2021). “The criteria on

appeal for testing the propriety of summary judgment are no different from those that

should be employed by the trial court to determine the propriety of sustaining the motion

initially.” Am. Fed’n of Teachers v. Ledbetter, 387 S.W.3d 360, 362 (Mo. banc 2012). As

the movant for summary judgment, the Dispatch bore the burden of demonstrating the

material facts are not in genuine dispute and it was entitled to judgment as a matter of law.

City of Aurora v. Spectra Commc’ns Grp., LLC, 592 S.W.3d 764, 781 (Mo. banc 2019).

Further, as the party challenging the constitutional validity of section 190.327.5, the



                                             23
Dispatch bore the burden of overcoming the presumption of constitutional validity to which

every statute is entitled. Id. at 780.

       Article III, section 42 provides:

       No local or special law shall be passed unless a notice, setting forth the
       intention to apply therefor and the substance of the contemplated law, shall
       have been published in the locality where the matter or thing to be affected
       is situated at least thirty days prior to the introduction of the bill into the
       general assembly and in the manner provided by law. Proof of publication
       shall be filed with the general assembly before the act shall be passed and the
       notice shall be recited in the act.

By its plain language, article III, section 42 applies only to local or special laws. Therefore,

for the Dispatch to show it was entitled to judgment as a matter of law, it first had to show

section 190.327.5 is a special law.

       A law is special if it applies only to a class of persons or places and the classification

is not supported by a rational basis. City of Aurora, 592 S.W.2d at 778. Said another way,

“if the line drawn by the legislature is supported by a rational basis, the law is not local or

special.” Id. at 780. “Under rational basis review, this Court will uphold a statute if it finds

a reasonably conceivable state of facts that provide a rational basis for the classifications.”

Id. at 781. Finally, identifying a rational basis for the classification “is an objective inquiry

that does not require unearthing the legislature’s subjective intent in making the

classification.” Id.

       Section 190.327.5 provides:

       An emergency services board originally organized under section 190.325
       operating within a county with a charter form of government and with more
       than two hundred thousand but fewer than three hundred fifty thousand
       inhabitants shall not have a sales tax for emergency services or for providing
       central dispatching for emergency services greater than one-quarter of one

                                               24
          percent. If on July 9, 2019, such tax is greater than one-quarter of one
          percent, the board shall lower the tax rate.

Accordingly, section 190.327.5 applies only to a class of emergency services boards that:

(1) were originally organized under section 190.325; (2) are within a county with a charter

form of government; and (3) are within a county with more than 200,000 but fewer than

350,000 inhabitants. The Dispatch is the only emergency services board that meets the

statute’s requirements; all other emergency services boards are excluded from the statute’s

effect.

          The Dispatch claims there is no rational basis for section 190.327.5 to apply only to

a class of emergency services boards defined by such criteria as county population and

form of government. It also claims the General Assembly had no rational basis for

“overriding a decision that the voters made to tax themselves for emergency services that

they desire.” (Emphasis omitted). In response, the director argues “the General Assembly

has a legitimate interest in overseeing the use of the taxing power it grants to the entities it

creates,” and a rational basis “to dial back the [Dispatch]’s taxing authority” because the

Dispatch amassed substantial assets and was on track to pay off its long-term debt around

the time the half-cent tax was set to reduce to a quarter cent. The director claims section

190.327.5 serves to curb the Dispatch’s alleged economic waste and inefficiency, which is

demonstrated by the fact other emergency services boards field calls for emergency

services at a much lower cost than the Dispatch.

          Although both parties focus portions of their arguments on the reasonable basis, or

lack thereof, for a law limiting an emergency services board’s taxing authority, i.e., the


                                               25
statute’s legitimate purpose, the relevant question is whether the classification is supported

by a rational basis. City of Aurora, 592 S.W.3d at 781. In School District of Riverview

Gardens v. St. Louis County, 816 S.W.2d 219, 220 (Mo. banc 1991), this Court considered

a statute requiring most of the state’s political subdivisions to revise their tax levies

immediately after a reassessment to produce the same amount of tax revenue produced in

the previous year. In every political subdivision except “those the greater part of which is

located in first class charter counties adjoining any city not within a county or any city not

within a county,” the governing body of a political subdivision could adjust the levy to

account for inflation without voter approval.       Id. at 220.    The powers of political

subdivisions in St. Louis County and the city of St. Louis to adjust for inflation were more

limited. Id.

       The Court found the classification was not rationally related to a legitimate

legislative purpose. Rather, the Court found it was based on “a unique, constitutionally-

sanctioned form of government recognized for the City of St. Louis . . . or mere geographic

proximity to the City of St. Louis.” Id. at 222 (emphasis added). As a result, the Court

held, “while geographic considerations might justify a statutory classification under some

circumstances, e.g., flood control, this classification bears no rational relationship to

procedures for tax levy adjustments following reassessment.” Id.

       Similarly, in City of Chesterfield v. State, 590 S.W.3d 840, 845 (Mo. banc 2019),

this Court rejected a special-laws challenge to two countywide sales tax laws. The first

law provided that a first-class county with a charter form of government and a population

of 900,000 or more – i.e., St. Louis County – could adopt a countywide sales tax by passing

                                             26
an ordinance. Id. at 842. The second law classified cities in St. Louis County into two

groups and set forth a procedure for distributing the countywide sales tax between the

groups. Id. at 842-43. In finding the law’s classifications were supported by a rational

basis, the Court noted the class’s unique characteristics and held the classifications

“reasonably serve[d] the state’s legitimate interest in providing stable revenue sources for

[certain] cities and discouraging opportunistic annexations.” Id. at 845.

       Like the classifications in City of Chesterfield and School District of Riverview

Gardens, section 190.327.5’s population-based considerations might justify a statutory

classification under some circumstances, but excluding emergency services boards within

counties that do not have between 200,000 and 350,000 inhabitants bears no rational

relationship to the state’s interest in eliminating government waste and inefficiency. The

director claims emergency services boards in other counties may fall within the ambit of

section 190.327.5 in the future if their county populations change or their counties choose

to adopt charters. The fact class members change based on county population or form of

government, but not based on the fiscal responsibility or health of the emergency services

boards, shows the classification is not rationally related to the state’s interest in

incentivizing fiscal responsibility.

       I am unable to conceive of any set of facts under which defining the class of

emergency services boards affected by section 190.327.5 to include only those boards

within charter counties with between 200,000 and 350,000 inhabitants and to exclude all

others would reasonably serve the state’s legitimate interest in reducing government waste

and inefficiency and incentivizing fiscal responsibility.       Cf. City of Chesterfield,

                                            27
590 S.W.3d at 845 (finding a law was not a special law because it drew classifications that

reasonably served a legitimate state interest).       Consequently, I would find section

190.327.5 is a special law and, for that reason, it had to comply with the notice and

publication requirements in article III, section 42 before it was passed.

       Among other things, article III, section 42 requires notice of a special law to be

“published in the locality where the matter or thing to be affected is situated at least thirty

days prior to the introduction of the bill into the general assembly” and requires the notice

to be “recited in the act.” In the Dispatch’s statement of uncontroverted material facts filed

in support of its motion for summary judgment, the Dispatch stated: “Notice was not

published in Jefferson County at least 30 days prior to the introduction of Senate Bill 291

[, which enacted section 190.327.5,] into the General Assembly.” It further stated:

“Neither proof of publication nor notice is recited within Senate Bill 291.” 8

       After the Dispatch filed its statement of uncontroverted material facts, the director

was required to file a response either admitting or denying the Dispatch’s statements of

material fact. Rule 74.04(c)(2); Green v. Fotoohighiam, 606 S.W.3d 113, 117 (Mo. banc

2020). A failure to respond in compliance with Rule 74.04(c)(2) “with respect to any

numbered paragraph in movant’s statement is an admission of the truth of that numbered

paragraph.” Rule 74.04(c)(2); Green, 606 S.W.3d at 117. The director did not file a




8
  The director does not dispute the Dispatch stated each material fact “with specific
references to the pleadings, discovery, exhibits or affidavits that demonstrate the lack of a
genuine issue as to such facts.” Rule 74.04(c)(1).

                                              28
response admitting or denying any of the Dispatch’s numbered paragraphs, including those

relating to notice and publication, so the director admitted the truth of those paragraphs.

       Accordingly, notice was neither published in Jefferson County nor recited in Senate

Bill No. 291 in accordance with article III, section 42. The circuit court, therefore, was

correct to find the Dispatch was entitled, as a matter of law, to a judgment declaring section

190.327.5 constitutionally invalid and granting appropriate injunctive relief. The circuit

court’s judgment should be affirmed.

                                         Conclusion

       Ultimately, the controlling decisions of this Court compel a holding that the circuit

court’s judgment disposed of all issues and left nothing for future determination, so it is a

final judgment for purposes of appeal under section 512.020(5), RSMo 2016, and the Court

should decide the appeal on its merits. The population-based classification established in

section 190.327.5 is not supported by a rational basis, so it is a special law that had to meet

the notice and publication requirements of article III, section 42 before it was enacted. The

senate bill that enacted section 190.327.5 did not comply with the notice and publication

requirements of article III, section 42. Therefore, section 190.327.5 is constitutionally

invalid. For these reasons, I would affirm the circuit court’s judgment.



                                           ___________________________________
                                            PATRICIA BRECKENRIDGE, JUDGE




                                              29